394 F.2d 987
Elfriede Berta POPROWSKI, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 25177.
United States Court of Appeals Fifth Circuit.
May 21, 1968.
Rehearing Denied June 26, 1968.

Petition for Review of Final Order of Deportation of the Immigration and Naturalization Service (Florida Case).
Alan R. Schwartz, James R. Sabatino, Miami, Fla., for appellant.
Lavinia L. Redd, Asst. U. S. Atty., Miami, Fla., William A. Meadows, Jr., U. S. Atty., for appellee.
Before POPE,* TUTTLE and CLAYTON, Circuit Judges.
PER CURIAM:


1
This petition to review a final order of deportation entered by a special inquiry officer and affirmed by the Board of Immigration Appeals presents no basis for the court's interference with the order.


2
The Petition is dismissed.



Notes:


*
 Of the Ninth Circuit, sitting by designation